 In the Matter of FRANK FOUNDRIES CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, (C. I. 0.)Case No. R-3312. -Decided December 12, 1941.Jurisdiction:gray-iron castings manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord union recognition until it is certified by the Board;agreed pay roll date to determine employees eligible to vote ; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees at the Company's plant, excluding office, clerical, and supervisoryemployees ; stipulation as to.Mr. David Karasick,for the Board.OakleafcCChurchill,byMr. J. L. 0akleaf,andMr. Cyrus Churchill;of Moline, Ill., for the Company.Mr. Harland D. Burcham,of RockIsland,Ill., for the Union.Mr. b"tamley L. Drexler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 8, 1941, International Union, United Automobile, Air-craft & Agricultural Implement Workers of America" (C. I. 0.),herein called the Union, filed with the Regional Director for the Thir-teenth Region (Chicago, Illinois) ,t petition, and on October 29;,,1941,an amended petition, alleging that a question affecting commerce hadarisen concerning the representation of employees of Frank FoundriesCorporation, Moline, Illinois, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 13, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) -of theAct, and Article III, Section 3, of National Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.37 N L It B, No 87.535 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 14, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on November 21, 1941,at Moline, Illinois, before Lester Asher, the Trial Examiner duly des-ignated by the Chief Trial Examiner. The Company and the Unionwere represented and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On November 28, 1941, the parties entered into a stipulation correctingcertain errors in the transcript of testimony.We hereby order thatthe stipulation be made part of the record and the transcript becorrected accordingly.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE CODIPANYFrank Foundries Corporation is an Iowa corporation.It maintainsits principal office and operates a plant at Davenport,Iowa. Its mainplant is located at Moline, Illinois.Only the plant at Moline,'Illinois,is involved in this proceeding.The Company is engaged in the manu-facture, sale,and distribution of gray-iron castings.From Januarythrough June 1941,the Companypurchased for itsMoline,Illinois,plant pig iron, scrap,coke, sand,and other raw materials,valued atapproximately$75,000.Approximately 75 per cent of these raw mate-rialswere shipped to the Company's plant at Moline, Illinois, fromplaces outside the State of Illinois.During the same period, theCompany sold approximately$200,000 worth of products of this plant.Approximately 75 per cent of these products were shipped to placesoutside the.State of Illinois.II. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft R AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, which admits to membershipemployees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn a date shortly prior to October 17, 1941, the Union wrote to theCompany requesting that the Company recognize the Union as ex- FRANK FOUNDRIES CORPORATION537elusive bargaining representative of the employees of the Companyat its Moline, Illinois, plant.On October 17, 1941, the Company byletter replied to the Union's request and- declined to recognize theUnion as such exclusive representative'unless and until the Union hadbeen certified by the Board as such exclusive representative.TheUnion represents a substantial number of employees in the unit hereinfound to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated, and we find, that all "productionand mainte-nance employees of the Company it its Moline, Illinois, plant, ex-cluding office, clerical, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining.We also findthat said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collectivebargainingand otherwise will effectuate the policies of the Act..VI. THE DETERMINATIONOF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties recommended at, the hearingthat eligibility to vote in the election be determined on the basis ofthe pay roll for the period ending October 16, 1941.We shall, ac-cordingly, direct that the employees of the Company eligible to vote1A statement of the Regional Director introduced into 'evidence at the hearing shows thatthe Unionsubmitted 101 authorization and application cards bearing apparently genuineoriginal s.gnaturesA par roll ofthe Company for theperiod ending November 18, 1941, wasintroducedinto e idenceat thehealing.Thispay rollcontained the names of 191 em-ployeesin theunit herein found to be appiopriateThe Trial Examiner stated that 84 ofthe caidsborethe signatures of persons whose names appearedon the payrollof theCompany for the period ending November18, 1941Atthe hearing the Union submitted theTrialExaminer 16 additional authorization and application cardsbearingapparentlygenuine original signaturesThe TrialExaminer stated that 14 of these cards containedthe signatures of persons whose names appeared on the pay roll of the Company for theperiod ending November 18, 1941. 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDin the election shall be those in the appropriate unit who were em-ployed by the Company during the pay-roll period ending October 16,1941,subject to the limitations and additions set forth in the Direc-tion of Election.On the basis of the above findings of fact and upon the entire recordin the case,the Board makes the following :CONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of. Frank Foundries Corporation,Moline,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsMoline, Illinois, plant,excluding office,clerical,and supervisoryemployees,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as a partof the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Frank Foundries Corporation,Moline, Illinois, an election bysecret ballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and,subject to Article III, Section 9, of said Rules and Regula-tions,among all production and maintenance employees of the Com-pany at its Moline, Illinois,plant, who were employed by the Com-pany during the pay-roll period ending October 16, 1941, includingemployees who did not work during such pay-roll period, becausethey were ill or on vacation or in the active military service ortraining of the United States,or temporarily laid off,but excludingoffice, clerical, and supervisory employees and employees who havesince quit or been discharged for cause,to determine whether or notthey desire to be represented by International Union, United Auto-mobile,Aircraft & Agricultural ImplementWorkers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collectivebargaining.